This is a claim filed by the Chicago, Milwaukee and St. Paul Bail-way Company in this Court on Kovember 18, 1922. The declaration on this claim sets out that in July, 1915, the Adjutant General of the State of Illinois made, executed and delivered to the plaintiff, certain written orders for transportation to be furnished to divers persons named in said orders, upon which orders transportation was issued to said persons as requested; that said persons were transported by the plaintiff as set forth in copy of account attached to said declaration; that said transportation so furnished was of the value of $928.32. The defendant by its Attorney General comes in open Court and admits that the order given by the Adjutant General as declared by the claimant was actually issued and that the transportation was furnished by them, and that the defendant did make no objections to the allowance of the claim. It is further considered by the Court that, in view of the record in the case, that the transportation was actually furnished the State of Illinois, and there being no objections by the defendant that the claim be allowed, it is therefore ordered by the Court that the claimant be allowed the sum of $928.32.